Name: Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 4450) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  international trade
 Date Published: 2017-06-27

 27.6.2017 EN Official Journal of the European Union L 164/59 COMMISSION IMPLEMENTING DECISION (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 4450) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9) and (EU) 2017/977 (10), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) Furthermore, the period of application of Implementing Decision (EU) 2017/247 was prolonged until 31 December 2017 by Implementing Decision (EU) 2017/977, in order to take account of the dates for the implementation of measures in the new areas listed in the Annex to Implementing Decision (EU) 2017/247, as amended by Implementing Decision (EU) 2017/977. (5) The overall disease situation in the Union has been steadily improving. Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/977, only Belgium has detected new outbreaks of highly pathogenic avian influenza of subtype H5N8 in captive bird holdings. It has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around infected holdings. In relation to the other outbreaks in Belgium in small non-commercial holdings, the competent authority has granted a derogation from the zoning requirements, as provided for in Article 16(2) of Directive 2005/94/EC, following a risk assessment. (6) France has also established a surveillance zone, in accordance with Directive 2005/94/EC, in relation to the recent outbreaks confirmed in Belgium in captive bird holdings, near the boundary with France. (7) The Commission has examined the measures taken by Belgium and France in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in Belgium, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Belgium and the surveillance zone established in France, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed and that the derogation from the zoning requirements, granted by the competent authority in Belgium, was done in accordance with the requirements laid down in Directive 2005/94/EC. (8) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Belgium and France, the protection and surveillance zones established in Belgium as well as the surveillance zone established in France, in accordance with Directive 2005/94/EC, following the recent outbreaks in Belgium. Therefore, the new areas for Belgium and France should be inserted in the Annex to Implementing Decision (EU) 2017/247. (9) The Annex to Implementing Decision (EU) 2017/247 should be therefore be amended to update regionalisation at Union level to include the protection and surveillance zones established by Belgium, and the surveillance zone established in France, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 June 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A the following entry for Belgium is inserted before the entry for Bulgaria: Member State: Belgium Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Een 3 km zone rond de haard in Oostkamp (N51.115900-E3.191884). De zone omvat straat(secties) in de gemeenten Zedelgem en Oostkamp. 7.7.2017 Een 3 km zone rond de haard in Menen (N50.799130-E3.213860). De zone omvat straat(secties) in de gemeenten Menen, Wevelgem en Kortrijk. 8.7.2017 (2) Part B is amended as follows: (a) The following entry for Belgium is inserted before the entry for Bulgaria: Member State: Belgium Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC De zone omvat de gemeenten Zedelgem en Oostkamp en delen van de gemeenten Jabbeke, Brugge, Beernem, Wingene, Pittem, Lichtervelde, Torhout en Ichtegem. De zone omvat in wijzerzin:  de spoorweg Oostende-Brugge  Expresweg  Bevrijdingslaan  Hoefijzerlaan  Koning Albertlaan  Buiten Begijnvest  Buiten Katelijnevest  Buiten Gentpoortvest  Generaal Lemanlaan  Astridlaan  Bruggestraat  Beverhoutsveldstraat  Akkerstraat  Parkstraat  Stationstraat  Wingene Steenweg  Reigerlostraat  Torenweg  Vagevuurstraat  Bruggesteenweg  Predikherenstraat  Rakestraat  Keukelstraat  Balgenhoekstraat  Ruiseledesteenweg  Tieltstraat  Kapellestraat  Kokerstraat  Egemsestraat  Wingensesteenweg  Egemveldweg  Grootveldstraat  Schoolstraat  Marktplein  Lichterveldestraat  Zegwegestraat  Sprietstraat  Zwevezelestraat  Koolkampstraat  Ringlaan  Brugsebaan  Roeselaarseweg  Vredelaan  Oostendestraat  Wijnendale-Molenstraat  Smissestraat  Spoorwegstraat  Schoolstraat  Torhoutbaan  Korenstraat  Heuvelstraat  Zuidstraat  Mitswegestraat  Achterstraat  Bruggestraat  Barletegemweg  Aartrijksesteenweg  Dorpstraat  Stationsstraat  Expressweg  de spoorweg/le chemin de fer Oostende-Brugge 16.7.2017 Een 3 km zone rond de haard in Oostkamp (N51.115900-E3.191884). De zone omvat straat (secties) in de gemeenten Zedelgem en Oostkamp. 8.7.2017 to 16.7.2017 De zone omvat de gemeenten Menen en Wevelgem en delen van de gemeenten Wervik, Moorslede, Ledegem, Izegem, Lendelede, Kuurne, Harelbeke, Deerlijke, Zwevegem, Kortrijk en Mouscron. De zone omvat in wijzerzin:  de Franse grens  Busbekestraat  Laagweg  Vagevuurstraat  Hoogweg  Calvariestraat  N58  Geluwesesteenweg  Wervikstraat  Sint Denijsplaats  Beselarestraat  Magerheidstraat  A19  Dadizelestraat  Geluwestraat  Beselarestraat  Plaats  Ledegemstraat  Dadizelestraat  Papestraat  Stationsstraat  Sint-Eloois-Winkelstraat  Rollegemstraat  Sint-Jansplein  Sint-Janstraat  Rollegemkapelsestraat  A17/E403  Woestijnstraat  Meensesteenweg  Woestynestraat  Bosmolenstraat  Geitestraat  Roterijstraat  Beiaardstraat  Molenstraat  Kortrijksestraat  Winkelsestraat  Stationsstraat  Hulstemolenstraat  Rijksweg  Roeselaarseweg  Marichaalstraat  N36  Ringlaan  Stationsstraat  Pladijsstraat  Kleine Brandstraat  Deerlijkstraat  N391/Kanaalweg  Keiberg  Avelgemstraat  Kastanjeboomstraat  Hoogstraat  Perrestraat  Vinkestraat  Marquettestraat  Brucqstraat  Zandbeekstraat  Beerbosstraat  Doornikserijsweg  Kanadezenlaan  Lagestraat  Frankrijkstraat  Herseauxlaan  Rue de Roubaix  ChaussÃ ©e d'Estampuis  de Franse grens 17.7.2017 Een 3 km zone rond de haard in Menen (N50.799130-E3.213860). De zone omvat straat(secties) in de gemeenten Menen, Wevelgem en Kortrijk. 9.7.2017 to 17.7.2017 (b) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement du Nord:  Bousbecque  Halluin  Neuville en Ferrain  Roncq  Tourcoing  Wattrelos 17.7.2017